BISCHOFF, J.
The judgment for the defendants proceeds upon the fact that the plaintiff, employed to effect sales of beans according to a sample, procured the contracts upon samples of a better grade than the sample Avhich Avas to form the basis of the transactions, aceording to the agreement with his employers, the defendants. That such was the fact, the defendants’ evidence discloses; and there is corroboration in the form of a letter to them by the plaintiff, in which he admits the error in the making up of the samples. The probabilities are certainly not obviously with the plaintiff in his contention that he made no error, and that he wrote this letter to aid the defendants in their endeavor to be released from an unprofitable sale; and, upon the evidence, the justice was well authorized to find that the commissions in suit were not earned, because the sales Avere not made in conformity with the terms upon which the broker was employed to effect them. The admitted item of $25 was covered by the payment of $50, applicable to all the items in suit, and there is no ground for our disturbing the result reached.
Judgment affirmed, with costs. All concur.